Slip Op. 17-

               UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                     :
SDC INTERNATIONAL AUST. PTY.         :
LTD.,                                :
                                     :
            Plaintiff,               :
                                     :      Before: Richard K. Eaton, Judge
            v.                       :
                                     :      Court No. 16-00062
UNITED STATES,                      :
                                     :
            Defendant.               :
____________________________________:

                                         JUDGMENT

       This case concerns the sixth administrative review of the antidumping duty order on certain

steel nails from the People’s Republic of China (“PRC”). See Certain Steel Nails From the PRC,

81 Fed. Reg. 14,092 (Dep’t Commerce Mar. 16, 2016) (“Final Results”). Plaintiff SDC

International Aust. PTY. Ltd.’s (“plaintiff” or “SDC”) commenced suit in this Court to challenge

the Final Results in one respect: the inclusion of permutations of SDC’s company name in the PRC-

wide entity, subjecting those name permutations to the PRC-wide rate (118.04 percent), instead of

SDC’s separate rate (11.95 percent). See Compl.; see also Pl.’s 56.2 Br., ECF No. 28.

       After plaintiff filed its motion for judgment on the agency record the parties jointly asked

the court to remand this matter for further consideration by the United States Department of

Commerce (“Commerce”). On January 20, 2017, the court directed Commerce to reconsider

whether it improperly included permutations of SDC’s company name as a part of the PRC-wide

entity. See Order of Jan. 20, 2017, ECF No. 31.

       Before the court are the final results of Commerce’s redetermination following remand. See

Final Results of Redetermination Pursuant to Voluntary Remand Order, ECF No. 35 (“Remand
Court No. 16-00062                                                                              Page 2


Results”). In the Remand Results, Commerce determined that it would

         continue to grant a separate rate to the name SDC provided on its business license –
         ‘SDC International Aust. PTY. LTD.’ – and no other names. However, [Commerce]
         will amend [its] [Final Results] and issue accompanying liquidation instructions
         indicating that any entries under ‘SDC International Australia Pty., Ltd.’ and ‘SDC
         International Australia (Pty) Ltd.’ for this review period may be assessed at the
         separate rate for ‘SDC International Aust. PTY. LTD.’ [Commerce] will no longer
         list these name permutations in the PRC-wide entity . . . .

 Remand Results at 5-6. In its comments, SDC indicates its agreement with Commerce’s

 determinations on remand, and since “this is the relief that Plaintiff sought in this action,” asks the

 court to sustain the Remand Results. Pl.’s Cmts. Remand Results, ECF No. 37, 1-2. The defendant

 United States submits that it has complied with the court’s remand order and, there being no further

 dispute in this action, it, too, asks the court to sustain the Remand Results. See Def.’s Resp. Pl.’s

 Cmts. Remand Results, ECF No. 38.

         Accordingly, it is hereby

         ORDERED that the Final Results, except for the matters covered by the Remand Results,

 are sustained; it is further

         ORDERED that the Remand Results are sustained; and it is further

         ORDERED that the subject entries whose liquidation was enjoined in this action, see ECF

 No. 11 (order granting consent motion for preliminary injunction), must be liquidated in

 accordance with the court’s final decision, as provided for in 19 U.S.C. § 1516a(e) (2012).




                                                                            /s/ Richard K. Eaton
                                                                          Richard K. Eaton, Judge

Dated:          JuO\, 2017
                New York, New York